PER CURIAM.
Affirmed. See Cantor v. Cochran, 184 So.2d 173 (Fla.1966); Miami Herald Publishing Co. v. Kendall, 88 So.2d 276 (Fla. 1956), explained, Keith v. News & Sun Sentinel Co., 667 So.2d 167 (Fla.1995). See also T & T Communications, Inc. v. State of Florida, Dep’t of Labor & Employment Sec., 460 So.2d 996 (Fla. 2d DCA 1984); United States Tel. Co. v. State of Florida, Dep’t of Labor & Employment Sec., 410 So.2d .1002 (Fla. 3d DCA 1982). See generally Kane Furniture Corp. v. Miranda, 506 So.2d 1061, 1064 (Fla. 2d DCA) (“If a person is subject to the control or direction of another as to his results only, he is an independent contractor; if he is subject to control as to the means used to achieve the results, he is an employee.”), review denied, 515 So.2d 230 (Fla.1987).